Citation Nr: 1144775	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  08-34 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1978 to February 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 Decision Review Officer decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

The record also reflects that the Veteran was provided a Statement of the Case in March 2009 addressing a number of other issues.  The record before the Board does not show that the Veteran has submitted a substantive appeal in response to the Statement of the Case.  In addition, the additional issues have not been certified for appellate consideration.  Therefore, those issues are not properly before the Board at this time. 


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim is decided.

The Board notes that the claims file contains VA medical center (VAMC) records from 2006 to 2008, showing that the Veteran was receiving psychiatric treatment.  To date, no attempt has been made to obtain additional records from the VAMC.  To the extent that such records relate to treatment or evaluation for the Veteran's depressive disorder, they may contain evidence supportive of the Veteran's claim.  

In addition, the Veteran's most recent VA examination to determine the current degree of severity of the Veteran's depressive disorder was performed in April 2009.  Therefore, another VA examination is warranted to determine the current degree of severity of the service-connected disorder.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or AMC should undertake appropriate development to obtain any outstanding medical records pertaining to treatment or evaluation of the Veteran's depressive disorder, to specifically include treatment records from the VAMC from 2008 to the present.

2.  Then, the RO or the AMC should arrange for the Veteran to be scheduled for a VA examination by a psychiatrist or psychologist.  

The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

The examiner should identify all current manifestations of the Veteran's depressive disorder.  

The examiner should also provide an opinion concerning the current degree of social and industrial impairment resulting from the depressive disorder.  In addition, the examiner should provide a GAF score with an explanation of the significance of the score assigned. 

The rationale for all opinions expressed should also be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action. 

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


